Citation Nr: 0923273	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of a reduction of the disability rating for 
service-connected degenerative disc disease with lumbar 
strain from 40 percent disabling to 20 percent disabling 
effective January 1, 2007.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease with lumbar 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In a June 1997 rating decision, service connection was 
granted for lumbar strain; 
a noncompensable (zero percent) disability rating was 
assigned.  In a January 1998 rating decision, a 10 percent 
disability rating was assigned for lumbar strain.  In a 
November 1999 rating decision, a 40 percent disability rating 
was assigned for lumbar strain effective January 4, 1999.

On December 18, 2001, the RO received the Veteran's claim for 
an increased rating.  In the August 2002 rating decision, a 
rating in excess of 40 percent for lumbar strain was denied.  
The Veteran perfected an appeal as to that denial.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims folder.

In January 2005, the Board remanded the claim for an 
increased rating for the lumbar spine disability for further 
development.  In December 2005, the Board again remanded the 
claim.

In a March 2006 rating decision, the VA Appeals Management 
Center (AMC) characterized the Veteran's service-connected 
lumbar spine disability as degenerative disc disease with 
lumbar strain and proposed to reduce the rating for the 
service-connected degenerative disc disease with lumbar 
strain from 40 percent disabling to 20 percent disabling.  
The Veteran was notified of that proposal in July 2006.  

In a September 2006 rating decision, the AMC implemented the 
proposal to reduce the disability rating from 40 percent to 
20 percent, effective January 1, 2007.  

In May 2007, the Board remanded the claims for further 
development.  In a February 2009 Supplemental Statement of 
the Case, the VA AMC continued the previous denials.  The 
case has been returned to the Board.

Clarification of issues on appeal

As was described above, the case initially involved one 
issue, entitlement to an increased rating for the service-
connected lumbar spine disability.  While the appeal as to 
that issue was in remand status, the AMC reduced the assigned 
disability rating from 40 percent to 20 percent.  The Veteran 
has challenged the propriety of that reduction.  Because as 
explained below the issues of reduction and increased rating 
involve the application of separate and distinct regulations, 
there are now two issues on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
was rated 40 percent disabling for more than five years when 
the AMC reduced the rating to 20 percent.  

2.  The AMC's September 2006 rating decision was made without 
consideration of pertinent law and regulations.

3.  The Veteran's service-connected lumbar spine disability 
is manifested by back pain, limitation of motion, and 
bilateral radiculopathy in the lower extremities manifested 
by complaints of radiating pain, tingling, and numbness.  The 
disability is not productive of episodes requiring physician 
prescribed bed rest.

4.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected degenerative disc 
disease with lumbar strain is inadequate.


CONCLUSIONS OF LAW

1.  The September 2006 AMC rating decision reducing the 
Veteran's disability rating for degenerative disc disease 
with lumbar strain from 40 percent to 20 percent disabling is 
void ab initio.  38 C.F.R. §§ 3.105, 3.344 (2008).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected degenerative disc disease with lumbar 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

3.  The criteria for referral for the service-connected 
degenerative disc disease with lumbar strain on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking restoration of the previously assigned 
40 percent disability rating for his lumbar spine disability 
and an increased rating for the lumbar spine disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2005, the Board remanded the claim to obtain VA 
treatment records and to provide the Veteran a copy of the 
revised rating criteria for the disorders of the spine, 
effective September 26, 2003.  In February 2005, the AMC 
obtained additional VA medical records.  Later in February 
2005, the AMC provided the Veteran a copy of the revised 
rating criteria for the disorders of the spine, effective 
September 26, 2003

In December 2005, the Board remanded the claim for a VA 
examination.  
In January 2006, the Veteran underwent a VA examination.

In May 2007, the Board remanded the claim to obtain private 
treatment records from Dr. E., an orthopedic surgeon.  In 
June 2007, October 2007, and October 2008, the AMC wrote to 
the Veteran asking to submit or authorize the release of 
records from Dr. E.  The Veteran did not respond to those 
letters, and he did not submit or authorize the release of 
records from Dr. E.

The case was readjudicated in the February 2009 SSOC.

Based on this history, the Board finds that the AMC has 
complied with the directives of the January 2005, December 
2005, and May 2007 remands, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters sent in April 
2002, February 2005, December 2005, July 2006, June 2007, 
October 2007, and October 2008, which were specifically 
intended to address the requirements of the VCAA.

Various letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.  
The July 2006 letter explained the proposed reductions in VA 
benefits for his service-connected lumbar spine disability.  

As for the evidence to be provided by the Veteran, he was 
specifically advised in various VCAA letters to inform VA of 
medical evidence pertaining to his disability and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.  With regard 
to the reductions, the July 2006 letter notified the Veteran 
that he could "submit medical or other evidence to show that 
we should not make this change."  The letter advised the 
Veteran that "[t]he best type of evidence to submit is a 
statement from a physician who recently treated or examined 
you" and that "[i]t should include detailed findings about 
the condition(s)."  See July 18, 2006 letter, page 1.

In various VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

As noted above with regard to the reductions, the July 2006 
letter notified the Veteran that he could "submit medical or 
other evidence to show that we should not make this change."  
See July 18, 2006 letter, page 1.  The various letters told 
the Veteran to "[p]lease provide us with any evidence or 
information you may have pertaining to your claim."  See, 
e.g., the June 1, 2007 VCAA letter, page 3 (emphasis in the 
original letter).  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.


(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the June 2007 
VCAA letter, pages 6-7, the October 2007 VCAA letter, pages 
6-7, and the October 6, 2008 general VCAA letter, pages 6-7.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The AMC sent a letter to the Veteran regarding specific 
notice of Vazquez-Flores as to the service-connected lumbar 
spine disability on October 6, 2008, which addressed the 
first prong of Vazquez-Flores.  Regarding the second prong of 
the holding in Vazquez-Flores, as noted below this disability 
has been rated under a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher disability rating 
that would be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  Also, the October 6, 
2008 letter addressed the third and fourth prongs of Vazquez-
Flores.

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with.

(iv.)  General comments

It is clear, based on the evidence in the file over the long 
history of this appeal, that  that the Veteran is, or should 
be, aware of the law.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The evidence of record includes private and VA treatment 
records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained, to the extent possible.

As was noted in the Stegall discussion above, the VA AMC 
requested in the June 2007, October 2007, and October 2008 
letters that the Veteran authorize the release of records 
from Dr. E., an orthopedic surgeon.  However, the Veteran has 
not authorized the release of records for that medical 
provider.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In this case, the Veteran has not 
provided the records he has referred to, and he has not 
authorized VA to obtain those records.  To the extent that 
such records are pertinent to his claims and are still not in 
the record, their absence is entirely the responsibility of 
the Veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  
He testified at a videoconference Board hearing which was 
held in April 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  The propriety of a reduction of the disability rating for 
service-connected degenerative disc disease with lumbar 
strain from 40 percent disabling to 20 percent disabling 
effective January 1, 2007.

Relevant law and regulations - reductions in ratings

Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  The provisions of 38 C.F.R. § 3.344(c) specify 
that these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more).

The Court has determined that once the five-year requirement 
of 38 C.F.R. § 3.344(c) has been satisfied, a reduction of 
the pertinent rating percentages can only be effective if the 
reduction complies with the provisions of 38 C.F.R. § 
3.344(a), which the Court described as a four-prong test.  
See Brown, supra.

Specifically, the Court requires that adjudicators must: (1) 
Review the entire record of examinations and medical and 
industrial history to ascertain whether the recent 
examination or examinations on which the reduction was based 
were full and complete; (2) decline to use examinations which 
are less full and complete and those on which payments were 
authorized or continued; (3) nor reduce an evaluation for a 
disability which is subject to periodic improvement on one 
examination except in cases where all the evidence clearly 
warrants a finding of material improvement; and (4) consider 
whether the evidence makes it reasonably certain that any 
improvement found will be maintained under the ordinary 
conditions of life.  Brown, 5 Vet. App. at 419.

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 38 
C.F.R. § 3.344(a), the rating agency will continue the rating 
in effect, citing the former diagnosis with the new diagnosis 
in parentheses, and following the appropriate code there will 
be added the reference "Rating continued pending 
reexamination -- -- -- months from this date, § 3.344."  The 
rating agency will determine on the basis of the facts in 
each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made.  38 
C.F.R. § 3.344(b).

Also, prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see 
also Brown, supra.  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Furthermore, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that the improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 349-
50 (2000); Brown, supra.

In light of the above, VA must also, in addition to the 
requirements of 38 C.F.R. § 3.344, address the following: (1) 
whether the evidence reflects an actual change in the 
disability; (2) whether the examination reports reflecting 
such change are based upon thorough examinations; and (3) 
whether that improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  These requirements are very 
similar to the ones in 38 C.F.R. § 3.344 with one exception.  
The Court in Brown and Faust added that the RO must consider 
whether there is an improvement in the veteran's ability to 
function under the ordinary conditions of work.  See Faust 
and Brown, both supra.  Therefore, the AMC must not only 
consider impairment in ordinary conditions of life (which is 
a requirement of 38 C.F.R. § 3.344 anyway), but also consider 
impairment in ordinary conditions of work.

Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).

Standard of review

The Court has specified a higher that usual burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. 413, 421 (1993).; see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

The Veteran is seeking restoration of the 40 percent rating 
that had been in effect from January 4, 1999 through December 
31, 2006.  

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated 
improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, 
there must be appropriate notice of the proposed reduction, 
and the reduction must be supported by the evidence of 
record.

Notice of reduction

As was noted in the law and regulations section above, 
38 C.F.R. § 3.105(e) requires the issuance of a rating 
decision proposing the reduction or discontinuance and 
setting out all material facts and reasons underlying the 
proposal.  The veteran must be notified at his or her latest 
address of record, and be provided 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.

In this case, in the July 18, 2006 letter, the Veteran was 
informed of the proposed reduction.  In the enclosed March 
2006 rating decision, he was provided the material facts 
taken from the January 2006 and 2002 VA medical examination 
reports.  The rationale for the proposed rating reduction was 
explained.  The Veteran was further informed that he could 
present evidence and that he was entitled to a hearing.  He 
was afforded 60 days to respond.  Thereafter, the AMC 
promulgated a rating decision on September 27, 2006, 
implementing the proposed reduction, effective from January 
1, 2007.  
 
Based on this history, the Board finds that the Veteran was 
properly notified of the proposed rating reduction, in 
conformity with the provisions of 38 C.F.R. § 3.105(e).  

Propriety of rating reduction

As to this issue, then, the AMC properly applied the 
regulations regarding the procedure for notification of 
reductions in ratings.  The question that remains is whether 
the AMC correctly applied the substantive law and regulations 
regarding a reduction.

In a November 1999  rating decision, the Veteran was assigned 
the 40 percent disability rating for his lumbar strain 
effective from January 4, 1999.  Therefore, when his rating 
was reduced effective as of January 1, 2007, it had been in 
effect for more than five years, and the provisions of 38 
C.F.R. § 3.344 therefore apply.

In a January 2007 appellant's post-remand brief, the 
representative argues that the AMC did not apply the 
provisions of 38 C.F.R. § 3.344.  See January 2007 
appellant's post-remand brief, page 4.  The Board disagrees.  
The March 2006 rating decision proposing the reduction, the 
September 2006 rating decision incorporating the findings in 
the March 2006 rating decision, and a September 2006 SSOC 
clearly show that the AMC applied the provisions of 38 C.F.R. 
§ 3.344.

However, the AMC did not make a determination that there is 
an improvement in the Veteran's ability to function under the 
ordinary conditions of work.  See Faust and Brown, both 
supra.  While the AMC clearly addressed whether there was an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life, the March 2006 rating decision 
proposing the reduction, the September 2006 rating decision 
incorporating the findings in the March 2006 rating decision, 
and a September 2006 SSOC do not mention that there is an 
improvement in the Veteran's ability to function under the 
ordinary conditions of work.  In fact, these documents do not 
specifically address his ability to function at work.  

In any event, the medical evidence does not show that there 
is an improvement in the Veteran's ability to function under 
the ordinary conditions of work.  In that regard, the report 
of the January 2006 VA examination shows that the Veteran 
reported that in the past two years, he had taken 45 days of 
sick leave from his job and that his employer was questioning 
his fitness for his job.  Previously, the Veteran reported in 
December 2004 that he only occasionally missed work due to 
low back pain.  Also, a June 2006 VA treatment record shows 
that the Veteran had a permanent restriction of not being 
able to lift more than 25 pounds.

The law is clear that certain procedures, set forth in Brown 
and Faust, must be followed when a disability rating is 
reduced.  The AMC's failure to comply with the requirements 
renders the reduction from 40 percent to 20 percent  void ab 
initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-82 
(1992).  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the instant case.  Accordingly, the previously 
assigned 40 percent rating for the degenerative disc disease 
of the lumbar spine with lumbar strain is restored as of 
January 1, 2007.  The appeal is allowed to that extent.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease with lumbar 
strain, currently rated as 40 percent disabling.

As has been described in the Introduction, in addition to 
requesting that the previously assigned 40 percent rating be 
restored, the Veteran has asked for a disability rating in 
excess of that rating.  In particular, through his 
representative he has asserted that separate compensable 
ratings should be assigned for bilateral radiculopathy of the 
lower extremities.  See January 2007 appellant's post-remand 
brief, page 2.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In the August 2002 rating decision, the RO rated the 
Veteran's lumbar spine disability as 20 percent disabling 
under former Diagnostic Code 5295 [lumbosacral strain].  In 
the September 2006 rating decision, the AMC reduced the 
Veteran's lumbar spine disability from 40 percent disabling 
to 20 percent disabling under the former Diagnostic Code 5295 
and current Diagnostic Code 5243 [intervertebral disc 
syndrome].  As noted above, the Board has restored the 40 
percent disability rating.

The Veteran was provided with the amended regulations in the 
February 2005 VCAA letter.  Accordingly, there is no 
prejudice to the Veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the Veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

Former Diagnostic Code 5295 [lumbosacral strain], provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following criteria:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20% With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Analysis

Assignment of diagnostic code

The RO has rated the Veteran's lumbar spine disability under 
the old Diagnostic Code 5295 [lumbosacral strain] and the 
current Diagnostic Code 5243 [intervertebral disc syndrome].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence of record indicates that the Veteran's 
service-connected lumbar spine disability is primarily 
manifested by complaints of back pain and limitation of 
motion, with bilateral radiculopathy of the lower extremities 
manifested by complaints of radiating pain, tingling, and 
numbness.  The January 2006 VA examiner diagnosed 
degenerative disc disease and did not diagnose lumbar strain.  
In any event, the Veteran is receiving the maximum schedular 
rating under either the old Diagnostic Code 5292 [spine, 
limitation of motion, lumbar] or the old Diagnostic Code 5295 
[lumbosacral strain].  Therefore, consideration of the 
Veteran's claim under those diagnostic codes will not benefit 
the Veteran.  

Under the former version of the rating schedule, disability 
ratings higher than the currently assigned 40 percent are 
available (in addition to Diagnostic Code 5293 for 
intervertebral disc syndrome) under Diagnostic Code 5285 for 
vertebral fracture residuals, and 5289 for unfavorable 
ankylosis of the lumbar spine.  However, there is no evidence 
that the Veteran has unfavorable ankylosis or vertebral 
fracture residuals.  See, e.g., the report of the January 
2006 VA examination, which included the following ranges of 
lumbar spine motion:  forward flexion to 80 degrees; 
extension 15 degrees; lateral flexion 25 degrees bilaterally; 
and rotation 25 degrees bilaterally.  This demonstrates 
limited motion [see 38 C.F.R. § 4.71a, Plate V, noting normal 
forward extension was to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees, and rotation to 30 degrees], 
but not ankylosis.  The Veteran himself does not appear to 
contend that his lumbar spine is ankylosed.  

Accordingly, the Board finds that the former Diagnostic Code 
5293 is the most appropriate code available that will allow a 
higher rating.

As for the current schedular criteria, the service-connected 
lumbar spine disability could be rated solely under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  However, since there is evidence of neurological 
symptomatology the Board believes that rating the disability 
under Diagnostic Code 5243, as the RO did, is more 
appropriate.  Also, rating under Diagnostic Code potentially 
may provide a higher rating, since the disability may be 
rated under both General Rating Formula for Diseases and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever is 
most favorable.

Therefore, the Board will apply the diagnostic codes for 
intervertebral disc syndrome, Diagnostic Code 5293 [former 
version] and Diagnostic Code 5243 [current version].

The Board will now proceed to evaluate the evidence with 
respect to the Veteran's lumbar spine disability against the 
current and former versions of the rating schedule to 
determine if either version allows for a higher rating.

Schedular rating

(i.) The former schedular criteria   

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5293, to warrant a 60 
percent disability rating the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.

While a December 2003 VA treatment record shows that the 
Veteran had symptoms similar to sciatic pain, the medical 
evidence reflects that the Veteran's degenerative disc 
disease is not pronounced in severity.  A report of a June 
2002 VA neurological examination shows that there was no 
evidence of loss of reflexes in the lower extremities and 
that there was no nerve root distribution sensory loss or 
nerve root weakness.  Also, the physical examination did not 
reveal the presence of a muscle spasm.  The June 2002 VA 
examiner opined that there was no specific evidence on 
physical examination for radiculopathy.  

More recently, the report of the January 2006 VA examination 
reflects a diagnosis of bilateral radiculopathy of the lower 
extremities.  However, there was no wasting of muscle in the 
lower extremities.  Strength was 5/5 bilaterally, and 
reflexes were present and equal bilaterally.  Sensation to 
pin pick and light touch was present and equal bilaterally.  
Joint movements of the ankles and knees were present and 
equal bilaterally.  In addition, the physical examination did 
not reveal the presence of a muscle spasm.  Similarly, VA 
treatment records do not reflect the presence of a muscle 
spasm or absent ankle jerk.

In short, the medical evidence of record indicates that 
although some neurological symptomatology is present, there 
is nothing which suggests pathology approaching the 60 
percent level, namely "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief."  The Veteran's 
symptoms of sciatic pain are at worst characterized as 
severe, warranting the assignment of a 40 percent disability 
rating. 

Accordingly, a rating in excess of 40 percent for the 
Veteran's degenerative disc disease of the lumbar spine with 
lumbar strain under the old rating criteria is not warranted.

(ii.) The current schedular criteria

As has already been discussed above, there is no evidence of 
ankylosis of the Veteran's spine in the medical records.  
See, e.g., the report of the January 2006 VA examination.  
Therefore, a rating in excess of 40 percent for the lumbar 
spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine is not warranted.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the evidence shows 
no treatment for incapacitating episodes of intervertebral 
disc syndrome, which require physician-prescribed bed rest 
and treatment by a physician.  In fact, the report of the 
January 2006 VA examination states: "There are no 
incapacitating episodes requiring hospitalization nor visit 
to the emergency room."  No such episodes have been 
subsequently described.

Thus, rating the Veteran under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
would not result in the assignment of a disability rating in 
excess of 40 percent.

The  Board adds that there is no indication in the record of 
bowel or bladder incontinence, or of any other objective 
neurological abnormality, due to the service-connected back 
disability.

In short, for the reasons stated above an increased 
disability rating is not warranted under the current 
schedular criteria.
 
DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not demonstrate any functional loss 
which would enable the Board to assign additional disability 
under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59.
The report of the January 2006 VA examination shows that with 
repetitive bending of the lumbar spine several times, there 
was no additional limitation due to pain, weakness, 
fatigability, incoordination, lack of endurance, or flare-
ups.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, the Veteran's representative argues separate 
compensable ratings should be assigned for bilateral 
radiculopathy of the lower extremities.  See January 2007 
appellant's post-remand brief, page 2.  However, while there 
have been assessments of radiculopathy, there is no 
neurological pathology which is consistent with a separate 
neurological disability, such as paralysis of the sciatic 
nerve manifested by foot drop, limitation of the muscles of 
the knee, or limitation of flexion.  See generally Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].  The two VA 
examinations described in detail above, along with the VA 
treatment records, reflect no findings of foot drop, 
limitation of the muscles of the knee, or limitation of 
flexion.  The Veteran's medical records disclose nonspecific 
complaints which are not congruent with the assignment of a 
rating under any additional diagnostic code..

Accordingly, a separate neurological rating is not warranted 
under 38 C.F.R. § 4.25, Esteban, and Bierman.
 
Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his lumbar spine 
disability was filed on December 18, 2001.  
In this case, therefore, the relevant time period is from 
December 18, 2000 to the present. 

The Veteran's service-connected lumbar spine disability has 
been rated 40 percent disabling since January 4, 1999.  In 
essence, the evidence of record, to include the VA treatment 
records and the VA examination reports dated in 2002 and 
January 2006, indicates that the lumbar spine disability has 
not changed appreciably from January 4, 1999 to the present.  
Throughout the period starting in January 1999, there have 
been no clinical findings sufficient to justify the 
assignment of a lower rating.  The matter of the AMC's 
reduction of the assigned rating to 20 percent has been 
thoroughly discussed by the Board above. Accordingly, staged 
ratings are not applicable.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC has considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the June 2005 SSOC.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected degenerative disc disease with lumbar strain is 
inadequate.  
A comparison of the level of severity and symptomatology of 
the Veteran's degenerative disc disease with lumbar strain 
with the established criteria found in the rating schedule 
for intervertebral disc syndrome shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers the extent of incapacitations.

The Board further observes that, even if the available 
schedular evaluations for the disability is inadequate (which 
they manifestly are not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to this disability.  The 
Veteran currently works for a supervisor in airport security, 
and his duties include some inspection of luggage.  As noted 
above, the report of the January 2006 VA examination shows 
that the Veteran reported that in the past two years, he had 
taken 45 days of sick leave from his job which was less than 
10 percent of the total work days in that time period, and 
that his employer was questioning his fitness for his job.  
However, there is nothing in the record which suggests that 
the service-connected disability in and of itself markedly 
impacted his ability to perform the job, above and beyond 
that contemplated in the assigned 40 percent rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For reasons stated above, the Board has determined that the 
reduction of the assigned disability rating for the Veteran's 
service-connected degenerative disc disease with lumbar 
strain from 40 percent to 20 percent was not proper.  The 
appeal is allowed to that extent.  The Board further 
concludes that the assignment of a disability rating in 
excess of 40 percent is not warranted.  


ORDER

Restoration of a 40 percent disability rating for service-
connected degenerative disc disease with lumbar strain is 
granted, subject to the laws and regulations governing the 
disbursement of VA monetary benefits.

Entitlement to an increased disability rating in excess of 40 
percent for service-connected degenerative disc disease with 
lumbar strain is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


